DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 12, 2021 (hereinafter “03/12/21 Amendment") has been entered, and fully considered.  In the 03/12/21 Amendment, claims 1, 7, & 15-17 were amended, and claim 12 was cancelled (claims 2, 4, 19, & 21 were cancelled in one or more prior amendments).  No claims were newly added.  Therefore, claims 1, 3, 5-11, 13-18, 20, & 22-24 are pending in the application.  
3.	The 03/12/21 Amendment has overcome the claim objections, as well as the rejections under §§ 112(b) & 103 previously set forth in the Non-Final Office Action mailed 02/18/21 (“02/18/21 Action”). 

Allowable Subject Matter
4.	Claims 1, 3, 5-11, 13-18, 20, & 22-24 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
	Independent Claim 1 has been amended to recite the limitation:
… assessing the position of the distal section of the vapor delivery catheter wherein the assessing is performed by hitting the target tissue outside of the airway with the distal tip of the vapor delivery catheter and evaluating constriction movement within the airway responsive to the hitting;

Emphasis added.

Independent Claim 16 includes a similar limitation:
… assessing the position of the distal section of the vapor delivery catheter wherein the assessing is performed by moving the distal tip into and out of physical contact with the target tissue outside of the airway and evaluating constriction movement within the airway responsive to the physical contact;

		Emphasis added.
	The prior rejection of record (under § 103), based on the combination of U.S. 2011/0257644 to Barry et al. (“Barry”), U.S. 2011/0118725 to Mayse et al. (“Mayse”), and U.S. 2016/0287307 to Clark et al. (“Clark”), renders obvious various non-mechanical forms of assessing the position of the distal section of the vapor delivery catheter, including application of a stimulus comprising non-therapeutic electrical energy, as well as introducing an agent configured to activate the nerve to induce constriction.  
However, neither Barry, Mayse, Clark, nor the other references of record, teach or render obvious the specific physical contact technique of “hitting” in order to assess catheter location, as now claimed in independent claims 1 & 16.  
It is noted that Applicant has also characterized the “hitting” recited in independent claim 1 as a “physical contact” technique:   
The cited references do not describe or suggest this specific physical contact technique of “hitting” in order to assess the catheter location. Although Barry states that imaging may be employed for location information, Barry does not describe hitting an external nerve and observing an internal radial motion. Clark describes chemical and electrical approaches for stimulating a nerve but does not describe hitting the nerve for assessing the catheter location. Indeed, as observed by Examiner and indicated at page 21 of the Office Action, the cited references lack the claim limitations now recited in amended claim 1.

Claim 16 has a new claim step similar to that added to claim 1, requiring moving the catheter distal tip into and out of physical contact with the nerve, and is patentable for at least the same reason that claim 1 is patentable.

03/12/21 Amendment, pg. 8, emphasis added.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/
Examiner, Art Unit 3794
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794